             Case 2:02-cv-08592-ER Document 121 Filed 04/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSE BOND,                                  :
     Petitioner,                             :
                                             :
                        v.                   :      CIVIL ACTION NO. 02-CV-8592
                                             :
JEFFREY BEARD, et al.,                       :
     Respondents.                            :

                                             ORDER

        AND NOW, this 19th day of April, 2021, in consideration of Petitioner Jesse Bond’s

Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b) (ECF No. 114), it is ORDERED

that:

        1.       Bond’s Request for Permission to Amend his Reply (ECF No. 118) is

GRANTED.

        2.       The Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b) (ECF No. 114)

is DISMISSED for lack of jurisdiction for the reasons set forth in the Court’s Memorandum

accompanying this Order.

        3.       A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)

because reasonable jurists would not debate the propriety of this Court’s procedural ruling with

respect to these claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                             BY THE COURT:


                                             ___________________________________
                                             EDUARDO C. ROBRENO, J.
